Employer and its carrier have appealed from an award of the State Industrial Board payable to the wife of claimant as his committee. The employer was engaged in the moving and storage business and the claimant was employed as a helper on a truck. On June 30, 1930, while engaged in his regular occupation and while lowering furniture over a porch a railing gave way causing the claimant to fall a distance of about eight feet to the ground and as a result he received eight fractures of the parietal skull and severe brain injuries. As a further result of the injuries the claimant was rendered insane and permanently totally disabled. Shortly after the accident appeUant conceded that claimant was incompetent and obtained the appointment of the wife as committee to receive compensation. Periodic awards were made until November 22, 1935. In October, 1935, it appears that claimant was incarcerated in the Monroe county jaü on a charge of rape in the second degree. Claimant plead guUty to that charge but before the imposition of sentence he was examined by a lunacy commission and found to be insane. On that report the Monroe County Court on December 2, 1935, committed claimant to the Matteawan State Hospital. The order provides that he is to be detained in Matteawan until he is restored to his right mind at which time he is to be returned to the sheriff of Monroe county for judgment on the criminal charge. AppeUants assert that claimant is a convicted felon and hence is not entitled to receive compensation. In view of the fact that no judgment has been pronounced against claimant it cannot be held *838that he is a convicted felon. (People v. Fabian, 192 N. Y. 443.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.